DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/EP2017/053859 filed 21 February 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to EP161576871 filed 26 February 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Applicant's amendments and arguments filed 23 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 23 December 2020, it is noted that claims 2-3 and 7-8 have been amended. Support can be found in the specification at (pg 10, example 1). No new matter or claims have been added.

Status of the Claims
Claims 2-3 and 7-9 are pending.
Claims 2-3 and 7-9 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 7-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 2011/0052680) in view of Hamachiyo (JP05-098286A; machine translation provided).
The Applicant claims, in claim 2, a coated particulate composition comprising coated particles (50-1000 micrometers) wherein the particle comprises 1) a preformed solid core beadlet comprising a PUFA (at least 15% by weight up to 50%) and 2) a coating system comprising a protein hydrolysate (at least 10% by weight). In claim 3, the core is present in 70-99.5% and the coating is 0.5-30%. In claim 7, the solid core beadlet comprises 40-50% of the at least one PUFA. Claim 8 is a process of preparing the coated composition comprising producing solid core beadlets, coating said cores with a coating system (by solution, dispersion, or slurry), and drying said particles/cores. Claim 9 is towards edible products comprising the composition of claim 2.
Hendrickson teaches an encapsulated material containing an oxidation-sensitive core covered by multiple layers wherein the barrier layer renders the core less 
Hendrickson does not teach the coating layer as comprising at least 10% of a protein hydrolysate.
Hamachiyo teaches a powder (i.e. solid) composition comprising a component having high unsaturated fatty acid residues (PUFA) and a protein hydrolysate (claim 1). Hamachiyo teaches that the protein hydrolysate coating suppresses oxidation and generation of odor thereof [0003]. The protein hydrolysate is used in a ratio of from 1:10 to 10:1 with milk solid in the coating indicating a range of from 10-90% [0014]. The final particles can be used as additives in various foods [0017].

That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of core components including PUFAs from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” As such, it would have been prima facie obvious to prepare the core of Hendrickson that comprise at least about 40% solid PUFA and wherein the core (diameter ranging from 10 nm-5 mm) is coated in a ratio of 10:1 of core to coating. Hendrickson teaches coating their cores with multiple layers but does not teach coating with a protein hydrolysate. It would have been obvious to include a coating layer on the PUFA core as taught by Hendrickson, wherein the coating comprises protein hydrolysate (10-90%) as taught by Hamachiyo. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). Here, the benefit to be realized by including the coating of Hamachiyo, which is taught as being useful for coating PUFA cores, is that the oxidation of the core is suppressed as is the formation of odor typically associated with PUFAs. Since core oxidation is a problem identified by Hendrickson, the skilled 
Regarding the term, “preformed,” the instant specification does not define said term. The Applicant points to Example 1 wherein a core/beadlet is spray coated with an aqueous protein hydrolysate solution to provide support for “preformed.” In Hendrickson, distinct cores are prepared by spray drying which can be further modified by adding an additional layer [0007]. As such, the cores of Hendrickson can be considered “preformed beadlets” based on the plain meaning thereof and the example in the instant specification. The resulting composition, and method of making, of claims 2-3 and 7-9 are therefore obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-5 of their remarks, that Hendrickson does not teach a two-step process but rather teaches a one-step process wherein phospholipid shell is arranged automatically via self-assembly.
In response, Hendrickson teaches applying multiple layers, in addition to the phospholipid layer, including hydrocolloid and fiber/carbohydrate/protein (FCP) layers. These layers are added separately from the formation of the core, thus a two-step, or multiple step, process is obvious to employ.

The Applicant argues, on page 5 of their remarks, that micelles cannot be formed with the material of Hamachiyo.
In response, first micelles are not required in the invention of Hendrickson. Secondly, multiple layers, such as ones comprising casein or hydrocolloids, may be 

The Applicant argues, on page 6 of their remarks, that the particles of Hamachiyo are substantially smaller than the particles that are being claimed (1-10 microns).
In response, the Applicant has not defined the term beadlet in their claims or specification. Therefore, beadlet can be interpreted as having any reasonable meaning including spray dried particles. That being said, the claimed composition comprises a solid core made of beadlets. Therefore, regardless of the size of the PUFA particles, the claimed core would still have the same final structure as a solid core coated by a protein hydrolysate. The cores in Hendrickson can have a diameter ranging from 10 nm-5 mm, which overlaps with the claimed range of from 50-1000 micrometers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276.  The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613